DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the grip-less covers/molded rings (claim 4) and the heater or cooler (claim 16) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 10 recites that the front ground engaging devices can be rotated by excess of 270 through 360 degrees.  However, the Specification does not provide any information or construction on how the front ground engaging devices can be made to rotate at those rotational degrees.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 16 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites grip-less covers/molded rings.  These features are not shown in the drawings and therefore the features are unclear.
Claim 16 is dependent on claim 15.  Claim 15 has been canceled.  Therefore, correction is required.  Further, it is noted that there is no antecedent basis for the term “the container” in claim 16 or any of the previous claims.  Clarification and correction is required.  Further, claim 16 recites a heater or cooler.  These features are not shown in the drawings and they are unclear where their location is relative to the container.  Clarification and correction is required.
Claim 20 is dependent on claim 1 and recites that the transporter includes a delivery container.  Claim 1 recites a support for a standing or wheelchair bound driver.  If claim 1 is read choosing that the support is for supporting a wheelchair bound driver, then claim 20 is unclear because where is the delivery container shown with the wheelchair bound driver?  This feature is not shown in the drawings.  One way to avoid this rejection is to positively state in claim 20 that the support is for a standing driver at the beginning of the claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 6 and 23-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPN 3,921,740 (Forster) in view of USPN 5,984,031 (Velke).
Regarding claims 1, 2, and 23, Forster discloses a personal transporter including a support for supporting a standing or wheel chair bound driver (See Fig 2), three ground engaging devices 16 and 21 for engaging the ground during transport; a handle bar 117 for enabling the driver to control at least one of the ground engaging devices to steer the transporter, a unitary barred frame (47, 43) extending from the handlebar and bending (at 45) to support the support.  Forster does not disclose a safety device to engage the ground responsive to a front one of the ground engaging devices lifting up off the ground.  However, Velke discloses a safety device 271 (See Figs 19-20 and Col 15, lines 8-33) to prevent flipping of the transporter.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to 
Regarding claim 6, the combination of Forster and Velke discloses that the safety device is a tail wheel 271 (See Figs 19-20 and Col 15, lines 8-33 of Velke).
Regarding claims 24 and 25, Forster discloses a loading means/ramp 33 to facilitate rear loading of the wheel chair.  (See Fig 1) that can be folded (See Fig 2).
Regarding claim 26, Forster discloses that the transporter further includes side barriers 170 and sides of body 26 (see Figs 1-3).
Regarding claim 27, Forster discloses hand grips 61 for each hand (See Fig 3).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPN 3,921,740 (Forster) and USPN 5,984,031 (Velke) in view of US Pub 2011/0246029 (Villemin).
Regarding claim 4, the combination of Forster and Velke does not disclose placing grip-less covers around the rear tires.  However, Villemin discloses that it is known to place a grip-less ring 1 over the tire during testing procedures for tuning active safety systems (See Villemin at Abstract).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the covers as taught by Villemin to the transporter of Forster to test and determine the behavior of the vehicle on various surfaces.
Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPN 3,921,740 (Forster) and USPN 5,984,031 (Velke) in view of US Pub 2014/0371991 (Buchanan).

Regarding claim 8, Buchanan discloses that the front ground engaging device 18 is driven.  (See Para [0035])
Regarding claim 9, it would be obvious that attaching a trailer to the back of the transporter would not affect the turning linkage of the front wheel in the transporter of the combination of Forster, Velke and Buchanan.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPN 3,921,740 (Forster) and USPN 5,984,031 (Velke) in view of USPN 4,522,420 (Hannappel).
Regarding claim 20, the combination of Forster and Velke does not disclose a storage/delivery container.  Hannapple discloses a conversion system for an all-terrain vehicle that provides a storage /delivery container 12.  It would have been obvious to one having ordinary skill in the art to provide a storage box to the transporter to the combination of Forster and Velke as taught by Hannapple in order to provide storage room for the needs of the driver.
Claim 1-3, 6 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub 2009/0255747 (Kasaba) in view of USPN 5,984,031 (Velke).

Regarding claim 3, Kasaba discloses that the front wheel is larger than the pair of smaller rear wheels.  The wheels of Kasaba having the same features as the present invention would function similarly, especially on certain slippery ground surfaces.
Regarding claim 6, the combination of Kasaba and Velke discloses that the safety device is a tail wheel 271 (See Figs 19-20 and Col 15, lines 8-33 of Velke).
Regarding claim 27, Kasaba appears to disclose that the handlebar includes hand grips for each hand.
Claim 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub 2009/0255747 (Kasaba) and USPN 5,984,031 (Velke) in view of US Pub 2015/0122566 (Constien) and US Pub 2018/0056774 (Chan).

Regarding claims 13 and 14, Kasaba discloses a brake assembly (regenerative brakes) for braking at least one of the wheels.  (See Kasaba at claims 1 and 13)
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub 2009/0255747 (Kasaba) and USPN 5,984,031 (Velke) in view of USPN 4,544,420 (Hannappel).
Regarding claim 20, the combination of Kasaba and Velke does not disclose a storage/delivery container.  Hannapple discloses a conversion system for an all-terrain vehicle that provides a storage /delivery container 12.  It would have been obvious to one having ordinary skill in the art to provide a storage box to the transporter to the combination of Kasaba and Velke as taught by Hannapple in order to provide storage room for the needs of the driver.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Applicant should observe the prior art cited by the Examiner and listed in the PTO 892 form.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DARLENE P. CONDRA
Primary Examiner
Art Unit 3616



/DARLENE P CONDRA/           Primary Examiner, Art Unit 3616